Citation Nr: 1202430	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-37 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, had unverified active service from June 1973 to April 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of determination, dated in February 2010, of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In March 2011, the Veteran appeared at the VARO in Waco, Texas and testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

According to the determination by the Committee on Waivers in February 2010, the overpayment of $2,193 in this case was created as a result of termination of the Veteran's pension benefits on account of his incarceration for a felony conviction in March 2008, about which the Veteran allegedly did not notify the RO in a timely manner.  Of record is an RO letter dated in November 2008, notifying the Veteran that as proposed in its earlier letter in September 2008, his pension was terminated in March 2008, as he was imprisoned for more than 60 days following a felony conviction.  In its February 2010 determination, the Committee stated that the debt period was from February 2006 through November 2009, which is at odds with the November 18, 2008 termination letter, indicating that pension was terminated in March 2008.  The letter notifying the Veteran of the amount of the overpayment, which the Committee on Waivers considered to be $2,193, is not of record.  

Further complicating matters is that the Veteran was apparently incarcerated prior to the period considered by the Committee, resulting in the creation of additional overpayments of pension benefits, and in statements and testimony the Veteran has presented argument in relation to what appears to be these earlier periods of incarceration.  A December 2005 letter from the Texas Department of Criminal Justice indicated that the Veteran was admitted to custody in April 2005 and discharged his sentence in November 2005.  The Veteran argued in August 2010 and at his hearing that during this period he was a client of a substance abuse felony punishment facility (SAFPF) program, and not an inmate of the state correctional system, and he did not feel he owed a debt in regard to this period.  In a letter received in July 2010, a parole officer with the Texas Department of Criminal Justice indicated that the Veteran began a sentence in October 2007 and he was released in November 2009 to a halfway house.  In a document dated in July 2010, in relation to a VA Debt Management Center referral to the Committee on Waivers, it was noted that the original principal amount of the Veteran's debt was in excess of $26,000.  (In a November 2005 letter from VA's Debt Management Center, the Veteran was notified of an overpayment in the amount of $26,418.)  

In short, the record does not contain adequate information to determine what period of overpayment is properly on appeal and whether the overpayment amount is correct.  Neither the determination by the Committee on Waivers in February 2010 nor the stated reasons for its decision in the July 2010 statement of the case provide for a clear explanation of these matters.  Before a decision can be made on whether the Veteran is entitled to a waiver of recovery of the overpayment, it must be determined whether or not the overpayment was properly calculated.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991) (where the United States Court of Appeals for Veterans Claims (Court) held that it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted).  As the record now stands, there is inadequate information to determine whether the overpayment amount is correct.  Therefore, the discrepancies in this case should be reconciled, and to that end an audit should also be conducted.  

Furthermore, an updated financial status report is needed.  The Veteran's testimony indicates that he is presently living "on the edge."   

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the following documents:  the documentation that supported the RO's September 2008 proposal to terminate the Veteran's pension (that is, the records showing the Veteran was incarcerated for more than 60 days following a felony conviction); and the letter notifying the Veteran of the amount of the overpayment currently at issue on appeal, which the Committee on Waivers in February 2010 considered to be $2,193.  

2.  Prepare an audit of the Veteran's pension account, setting forth the period of the overpayment at issue, the amounts due and paid to the Veteran for that period only, and the reason(s) behind the creation of the overpayment.  Any additional overpayments created in the Veteran's account should not enter into the accounting.  Once compiled, associate the audit report with the claims folder, and send a copy to the Veteran.  

3.  Request an updated VA Form 5655, Financial Status Report, from the Veteran. 

4.  Following completion of the foregoing, the RO should readjudicate the Veteran's claim for waiver of recovery of an overpayment of nonservice-connected pension benefits.  If the decision remains adverse to the Veteran, the RO should provide him and his representative with a supplemental statement of the case and the opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


